IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LAS VEGAS POLICE PROTECTIVE                             No. 83960
                •ASSOCIATION METRO, INC., A NON-
                 PROFIT CORPORATION,                                        FILE
                 Appellant,
                 vs.                                                        NOV 3 0 2022
                 LAS VEGAS METROPOLITAN POLICE
                 DEPARTMENT, AN AGENCY OF THE
                 STATE OF NEVADA,
                 Respondent.

                                        ORDER OF AFFIRMANCE

                            This is an appeal from a district court judgment in an action for
                declaratory and injunctive relief.   Eighth Judicial District Court, Clark
                County; Timothy C. Williams, Judge.
                            Appellant Las Vegas Police Protective Association Metro, Inc.
                (LVPPA) claimed      that   respondent   Las Vegas Metropolitan        Police
                Department (LVMPD) mandated overtime for its employees in violation of
                the parties Collective Bargaining Agreement (CBA).          LVPPA sued in
                district court, asking the court to find that the CBA could not be interpreted
                to allow LVMPD to mandate overtime and to grant LVPPA a preliminary
                injunction to stop LVMPll from mandating overtime. The district found
                that the plain language of the CBA allowed LVMPD to mandate overtime
                and denied the preliminary injunction. LVPPA appeals, arguing that the
                district court's interpretation of the CBA is erroneous and that it was
                entitled to injunctive relief. We disagree.
                            "This court reviews a district court's interpretation of a
                contract, a question of law, de novo." Nev. State Educ. Ass'n v. Clark Cty.
                Educ. Assn, 137 Nev. 76, 80, 482 P.3d 665, 671 (2021). When interpreting

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                   a contract on de novo review, the objective "is to discern the intent of the
                   contracting parties." Davis v. Beling, 128 Nev. 301, 321, 278 P.3d 501, 515
                   (2012) (internal quotation marks omitted). "Therefore, the initial focus is
                   on whether the language of the contract is clear and unambiguous; if it is,
                   the contract will be enforced as written." Id.
                               The disputed language is located primarily in Article 18 of the
                   CBA:
                                             ARTICLE 18 — HOURS


                               18.4 Overtime.      Overtime pay is defined as
                               additional compensation earned by an employee
                               who is held over on his regularly scheduled tour of
                               duty, or is requested to return to duty at a time that
                               is more than 12 hours after notice is given. . . .


                               Officers who voluntarily sign up for overtime and
                               are called to work the overtime, are not entitled to
                               travel time or callback pay.
                               Compensatory Tirne. Overtime (excluding callback
                               and reimbursable hours) may be paid in the form of
                               compensatory time off. Employees will have the
                               option of choosing whether overtime hours worked
                               will be paid or accumulated as compensatory time
                               — this selection is irrevocable except under the
                               following circumstances:
                                     A.    Death of the employee (in this event,
                                           payment will be made to the
                                           beneficiary);
                                     B.    Involuntary       separation    of    the
                                           employee;
                                     C.    The Department may specify that some
                                           voluntary overtime assignments may
                                           only be paid as compensatory time; or

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A                                          D.   In some circumstances, such as New
                                           Year's   Eve,    where   overtime is
                                           mandatory, the Department may
                                           require that the overtime be paid.


                               Resident Officers.


                               The following payment classifications have been
                               created to help determine how to count hours
                               worked:


                                  •   Special Circumstances Overtime: New Year's
                                      Eve, Laughlin River Run or any other
                                      overtime that is authorized by the Section
                                      Lieutenant or above.[1]
                               LVPPA argues that the word "requested!' as used in Article
                   18.4s definition of "Overtime is a permissive, rather than a mandatory,
                   verb. We disagree and conclude that, reading the CBA as a whole, Article
                   18.4 clearly supports a mandatory interpretation. See Fed. Nat'l Mortg.
                   Assn v. Westland Liberty Vill., LLC, 138 Nev., Adv. Op. 57, 515 P.3d 329,
                   334 (2022) (Contracts must be read as a whole without negating any
                   term.").
                               Additionally, LVPPA argues that the mandatory overtime
                   referenced in the Compensatory Time subsection of Article 18.4 refers only




                         1We note that this language is taken from the 2016-2019 version of
                   the CBA, which is the version that the district court had before it and from
                   which the parties cite in their briefing before this court. •We note that in
                   2019, the parties entered into a second collective bargaining agreement.
                   Because the disputed language is the same in both versions, the parties do
                   not dispute that the controversy regarding whether the CBA permits
                   mandatory overtime is still live.
SUPREME COURT
      OF
    NEVADA
                                                        3
(0) 1947A mstexo
                     to a method of compensation.       However, paragraphs C and D of that

                     subsection establish the types of compensation an employee is entitled to
                     depending on whether overtime is voluntary or mandatory. For instance,
                     paragraph C provides that voluntary overtime can "only be paid as
                     compensatory time," whereas paragraph D "require [s] that the [mandatory]
                     overtime be paid."    Paragraphs C and D appear sequentially and are

                     separated with an "or," juxtaposing compensation for voluntary overtime on
                     the one hand from mandatory overtime on the other.2
                                 For these reasons, we conclude that the plain language of the
                     CBA clearly permits LVMPD to mandate overtime. We thus concluded that

                     the district court did not err in denying LVPPA's request for declaratory
                     relief and subsequently denying LVPPA's motion to enjoin LVMPD frorn
                     mandating overtime. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED



                                                 bkle,
                                             Hardesty


                                               ,J                                          J.
                     Stiglich                                  Herndon




                           2 LVPPA   also argues that the language appearing in the Resident
                     Officers subsection of Article 18.4 does not support an interpretation
                     allowing mandatory overtime because that subsection only applies to
                     resident officers. We need not reach this argument because, even if true,
                     other provisions of the CBA clearly allow mandatory overtime. Further, we
                     do not reach the parties arguments regarding parol evidence because the
                     language of the CBA itself is clear. See Davis, 128 Nev. at 321, 278 P.3d at
                     515.
SUPREME COURT
        OF
     N EVADA
                                                          4
(0) 1947A    426).
                cc:   Hon. Timothy C. Williams, District Judge
                      Ara H. Shirinian, Settlement Judge
                      Sgro & Roger
                      David J. Roger
                      Marquis Aurbach Chtd.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   5
(0) 1947A